Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to communication filed on August 24, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 08/24/2022, with respect to claims 1-20 has been received, entered into the record and considered.
4.	As a result of the amendment claims 1, 6-8, 10-13 and 15 has been amended, claims 4-5, 9 and 14 has been cancelled and claims 21-22 has been newly added.
5.	claims 1-3, 6-8, 10-13 and 15-22 remain pending in this office action.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-3 and 6-7 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-3 and 6-7 and 21 recites analyzing workout data of a to create an expected profile by receiving a user input and recommending a workout based on user profile. Profile includes heuristic (i.e. analyzing or learning or discovering performance of a user) for generating feedback or recommendation of second level of modified exercise based on performance of the first level of exercise. This performance level is based on profile of a subset of user having similar physiological and psychological fitness. 
	The limitations of generating a dynamic feedback to modify second level of exercise based on actual performance of first level of exercise with users having similar physiological and psychological fitness and updating user record based on performance level under its broadest reasonable interpretation, covers analysis of the limitation in the mind and has been explicitly described as either through a manual analysis (i.e. by a personal trainer, user, coach) or automated process (see instant specification Para [0074], [0095]).  With or without the instant specification reciting a manual analysis by a personal trainer or a coach, other than reciting “a method for enabling, analyzing, recommending, updating”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual analysis”).  
	Examiner broadest reasonable interpretation with a simple example how this process can be done in a human mind. Suppose a user name Jim enter a GYM with the intention of working out for an hour with his coach/trainer Dave. At some point, Dave told Jim to give 20 pushups or 20 squats or 20 sit-ups. Which is the input relating to at least one workout. After giving 10 pushups, or 10 sit ups or 10 squats Dave saw that Jim is unable to go more to reach the goal for 20. That means Jim’s performance level failed to meet the first goal to for 20 pushups or 20 squats or 20 sit-ups. At this point Jim’s coach Dave apply his coaching rule to modify the second exercise for Jim by decrease the number of pushups, or sit ups or squats from 20 to 15 or 10. This increasing or decreasing (i.e. modified or adjusted) of second exercise based on the performance level/metric of first exercise and group users based on their physical or physiological fitness level clearly can be done by a human mind. 
	Claims 8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 8 and 10-13 obtaining workout data associated with users, analyze the workout data to group the user into subset of user and generate a profile based on user performance level of first workout and generating feedback or recommendation of second level of modified exercise based on performance of the first level of exercise.
	The limitations of obtaining workout data from plurality of users, analyze them and recommend workout based on their performance level, under its broadest reasonable interpretation, covers analysis of the limitation in the mind and has been explicitly described as either through a manual analysis (i.e. by a personal trainer, user, coach) or automated process (see instant specification Para [0074], [0095]).  With or without the instant specification reciting a manual analysis by a personal trainer or a coach, other than reciting “A health tracking server configured to recommend workouts to users, comprising: a network interface; a processor; and 3Application No.: 16/588,199a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual analysis”). See the example given for the first set of claims above. 
	Claims 15-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 15-20 and 22 receiving a recommendation for a workout based on user profile and their performance metric and monitor performance during the recommended workout and give feedback when performance and performance metric does not match based on their profile (i.e. generating feedback or recommendation of second level of modified exercise based on performance of the first level of exercise). 
	The limitations of recommendation for a workout based on user profile and their performance metric and monitor performance during the recommended workout and give feedback when performance and performance metric does not match based on their profile, under its broadest reasonable interpretation, covers analysis of the limitation in the mind and has been explicitly described as either through a manual analysis (i.e. by a personal trainer, user, coach) or automated process (see instant Specification Para [0074], [0095]).  With or without the instant specification reciting a manual analysis by a personal trainer or a coach, other than reciting “A user apparatus, comprising: a user interface; a network interface; a processor; and a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the user apparatus to”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual analysis”). See the example given for the first set of claims. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea. Also, if a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim(s) recite an abstract idea
	This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements: categorizing user based on physiological or psychological trait, feedback comprising motivation, assessment performance, tracking server to track performance data and workout data, selecting recommendation from plurality of workout feedback with revised workout, feedback with motivation message etc., can be easily done by human like a gym trainer or a fitness instructor.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim(s) are directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of tracking server to track workout data record, and apparatus to match user profile as described above amounts to no more than performing generic computer functions. Such generic computing functions are used in a generic computer components such as in a database or memory.  The mere use of generic computer components and generic computer functions related to tracking data does not provide an inventive concept.  The claim(s) is not patent eligible.
Double Patenting
8.	In view of the Terminal Disclaimed (TD) filed on 08/29/2022, examiner withdrawn the pending Double Patenting rejection form the claims.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 6-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal et al (US 2016/0086500 A1), in view of Flaherty (US 2016/0220867 A1).
	As per claim 1, Kaleal discloses:
	- a method for enabling dynamic coaching feedback at a client device (guiding or coaching a user and providing real-time feedback, Para [0164], [0200]),
	- analyzing workout data records to create an expected profile (analyzing user physical activity data and creating a profile for a goal (i.e. expected profile), Para [0039], [0183], Fig. 2, item 222), 
	- receiving user input relating to at least one workout (user input is received, Para [0213], Fig. 7, item 706, 708, Fig. 13, item 1322), 
	- wherein the expected profile includes at least one heuristic for generating dynamic feedback with the workout (expected profile including dynamic feedback, Fig. 7, item 708, 714, 716, Para [0215], [0218]), 
- updating a user data record based on a logged performance corresponding to the workout (updating user data, Para [0080], [0237], [0252]), 
- wherein said expected performance level is based on a model profile taken from a subset of users identified as having a similar physiology and similar psychology as the user grouping user based on similar physiological and physical fitness, Para [0196], [0294] -[0295], [0218], [0220], [0222]),
Kaleal does not explicitly disclose wherein the at least one heuristic for generating the dynamic feedback comprises a rule for modifying a second exercise of the workout based on an actual performance of a first exercise of the workout, wherein the expected profile comprises an expected performance level for the first exercise of the workout. However, in the same field of endeavor Flaherty in an analogous art disclose wherein the at least one heuristic for generating the dynamic feedback comprises a rule for modifying a second exercise of the workout based on an actual performance of a first exercise of the workout, wherein the expected profile comprises an expected performance level for the first exercise of the workout (generating heuristic feedback (i.e. message your stats have improved, Fig. 13B) based on the actual performance of first workout (i.e. current level of force 74) to reaching a goal or target by increasing or decreasing (i.e. modifying second exercise based on performance of first level exercise) Para [0104], [0039], [0040], [0044], [0100], [0114], [0115], [0119]-[0121], Fig. 5A-5B, 7, 9, 13A-13B, and Fig. 15), 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal with the teaching of Flaherty by modifying Kaleal to recommending a user to improve the performance of next level of exercise. Person of the ordinary skill in the art would have make that modification for coaching a user based on progress of an exercise in real-time, (Flaherty, Para [0092]).
As per claim 6, rejection of claim 1 is incorporated, and further Kaleal discloses:
- wherein the at least one heuristic for generating the dynamic feedback comprises a rule for motivating the user based on an actual performance of the first exercise of the workout (motivating the user (motivating user with respect to their performance, Para [0084]).
As per claim 7, rejection of claim 1 is incorporated, and further Kaleal discloses:
- identifying the expected profile from a plurality of expected profiles based on an assessment performance (expected profile (i.e. goal) based on performance probability (i.e. assessment performance, Para [0117]).
As per claim 21, rejection of claim 1 is incorporated, and further Kaleal discloses:
- wherein the similar psychology is one or more of a similar confidence rate, motivational state or emotional state (motivational state, Para [0038], [0162], [0211]).
11.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal et al (US 2016/0086500 A1), in view of Flaherty (US 2016/0220867 A1), as applied to claim 1 above and further in view of Wang et al (Us 2018/0361203 A1).
As per claim 2, rejection of claim 1 is incorporated, 
Combined method of Kaleal and Flaherty does not explicitly disclose wherein the workout data records are obtained from a population of users. However, in the same field of endeavor Wang in an analogous art disclose wherein the workout data records are obtained from a population of users (exercise data (i.e. workout data) obtained from group of users (i.e. population of users), Fig. 1, item 106, Para [0034]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal as previously modified with Flaherty, with the teaching of Wang by modifying Kaleal for guiding a user based on the performance of a specific exercise and recommendation of that next exercise in real-time. Person of the ordinary skill in the art would have make that modification to provide increasingly effective recommendations to progress the user toward a user-defined fitness goal, (Wang Para [0019]).
Asper claim 3, rejection of claim 2 is incorporated:
Combined method of Kaleal and Flaherty does not explicitly disclose wherein the population of users are categorized based on at least one physiological or psychological trait. However, in the same field of endeavor Wang in an analogous art disclose wherein the population of users are categorized based on at least one physiological or psychological trait (categorizing user based on physical characteristic, Para [0027], [0029]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal as previously modified with Flaherty, with the teaching of Wang by modifying Kaleal for guiding a user based on the performance of a specific exercise and recommendation of that next exercise in real-time. Person of the ordinary skill in the art would have make that modification to provide increasingly effective recommendations to progress the user toward a user-defined fitness goal, (Wang Para [0019]).
12.	Claims 8-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal et al (US 2016/0086500 A1), in view of Flaherty (US 2016/0220867 A1), as applied to claim 8 above and further in view of Wang et al US 2018/0361203 A1
As per claim 8, Kaleal discloses:
- a health tracking server configured to recommend workouts to users, comprising: a network interface; a processor (avatar server (i.e. health tracking server), with memory ad interface, Para [0066], Fig. 2, item 206, 218), 
- 3Application No.: 16/588,199a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the health tracking server to (computer readable storage medium, Para [0322], [0327]), 
- wherein the users are grouped into the subsets based on machine learning data analysis of physiological and psychological traits (grouping user who perform same profile (i.e. same routine), Para [0220], by analyzing user physical and psychological activity (i.e. trait), Para [0039], learned by a machine learning technique, Para [0041]), 
- analyze each subset to generate a corresponding model profile for each subset, each model profile comprising at least a heuristic and a performance metric associated therewith (set of users corresponding to their performance, Para [0218], [0220] and generate a set of users with similar heath profile, Para [0295]),  
Kaleal does not explicitly disclose wherein the at least one heuristic is a heuristic for generating dynamic feedback comprising a rule for modifying a second exercise of a workout based on an actual performance of a first exercise of the workout. However, in the same field of endeavor Flaherty in an analogous art disclose wherein the at least one heuristic is a heuristic for generating dynamic feedback comprising a rule for modifying a second exercise of a workout based on an actual performance of a first exercise of the workout (generating heuristic feedback (i.e. message your stats have improved, Fig. 13B) based on the actual performance of first workout (i.e. current level of force 74) to reaching a goal or target by increasing or decreasing (i.e. modifying second exercise based on performance of first level exercise) Para [0104], [0039], [0040], [0044], [0100], [0114], [0115], [0119]-[0121], Fig. 5A-5B, 7, 9, 13A-13B, and Fig. 15), 
Kaleal does not explicitly disclose receiving user input relating to at least first exercise of a workout of a first user. However, in the same field of endeavor Flaherty in an analogous art disclose receiving user input relating to at least first exercise of a workout of a first user (user input is received, Para [0118], Fig. 15, item 1504),
Kaleal does not explicitly disclose match the first user with a first model profile based on said at least one first exercise. However, in the same field of endeavor Flahetry in an analogous art disclose match the first user with a first model profile based on said at least one first exercise (matching user with fitness level (i.e. profile), Para [0027], [0043]), 
Kaleal does not explicitly disclose recommend a modification to a second exercise of a workout to the first user based on the first model profile, wherein the modification is recommended responsive to said user input. However, in the same field of endeavor Flahetry in an analogous art disclose recommend a modification to a second exercise of a workout to the first user based on the first model profile, wherein the modification is recommended responsive to said user input (motivational message (i.e. recommendation) based on the performance of first exercise, Para [0031], [0115]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal with the teaching of Flaherty by modifying Kaleal to recommending a user to improve the performance of next level of exercise. Person of the ordinary skill in the art would have make that modification for coaching a user based on progress of an exercise in real-time, (Flaherty, Para [0092]).
Combined method of Kaleal and Flaherty does not explicitly disclose obtain workout data records associated with users. However, in the same field of endeavor Wang in an analogous art disclose obtain workout data records associated with users (Fig. 1, item 108, 104, Para [0034]),
Combined method of Kaleal and Flaherty does not explicitly disclose analyze the workout data records to group the users into subsets. However, in the same field of endeavor Wang in an analogous art disclose analyze the workout data records to group the users into subsets (group the user in sub-set Para, [0024], [0027], [0033], [0061], [0100]), 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal as previously modified with Flaherty, with the teaching of Wang by modifying Kaleal for guiding a user based on the performance of a specific exercise and recommendation of that next exercise in real-time. Person of the ordinary skill in the art would have make that modification to provide increasingly effective recommendations to progress the user toward a user-defined fitness goal, (Wang Para [0019]).
As per claim 10, rejection of claim 8 is incorporated, and further Wang discloses:
- wherein the corresponding model profile for each subset is generated based on machine learning data analysis of physiological or psychological traits (profile for each group generated by machine learning model, Para [0040], categorizing user based on physical characteristic, Para [0027], [0029]).
As per claim 11, rejection of claim 8 is incorporated, and further Kaleal discloses:
- wherein the first user is matched with the first profile from a plurality of profiles based at least in part on an assessment exercise (matched profile (i.e. goal) from plurality of profile (i.e. goal) based on performance probability (i.e. assessment exercise, Para [0117]).
As per claim 12, rejection of claim 8 is incorporated, and further Wang discloses:
- wherein the first user is matched with the first profile from a plurality of profiles based at least in part on a history of user workout data records (profile based on historical fitness related data, Para [0041], [0097]).
As per claim 13, rejection of claim 8 is incorporated, and further Wang discloses:
- wherein the first user is matched with the first profile from a plurality of profiles based at least in part on a fitness goal identified by the first user (matching user based on fitness goal, Para [0019], [0021], [0029]).
As per claim 22, rejection of claim 8 is incorporated, and further Kaleal discloses:
- psychological traits include one or more of an assessed confidence, motivational or emotional state (motivational state, Para [0038], [0162], [0211]).
As per claim 15, Kaleal discloses:
- a user apparatus, comprising: a user interface configured to receive user input related to work out; a network interface configured to transmit user input to a health tracking server; a processor (avatar server (i.e. apparatus), with memory and interface, Para [0066], Fig. 2, item 206, 218, tacking or recording workout or exercise information, Para [0054], [0057]), 
- 3Application No.: 16/588,199a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the user apparatus to (computer readable storage medium, Para [0322], [0327]), 
- monitor performance during the recommended workout (monitor performance during work out, Para [0030], [0054], [0111]),  4Application No.: 16/588,199 Filed: September 30, 2019
- when the performance does not match the performance metric for the first exercise, provide dynamic feedback for the second exercise based on the profile (providing feedback in real-time based on performance metric comparison, Para [0042], [0112] [Para [0215]),
Kaleal does not explicitly disclose receive a recommended workout and a profile comprising a performance metric for a first exercise of a workout, wherein the performance metric includes least one heuristic for generating dynamic feedback for modifying a second exercise of the workout based on an actual performance of the first exercise of the workout, and wherein said recommended workout is received from a health tracking server configured to generate said recommended workout responsive to said user input. However, in the same field of endeavor Flaherty in an analogous art disclose receive a recommended workout and a profile comprising a performance metric for a first exercise of a workout, wherein the performance metric includes least one heuristic for generating dynamic feedback for modifying a second exercise of the workout based on an actual performance of the first exercise of the workout, and wherein said recommended workout is received from a health tracking server configured to generate said recommended workout responsive to said user input (generating heuristic feedback (i.e. message your stats have improved, Fig. 13B) based on the actual performance of first workout (i.e. current level of force 74) to reaching a goal or target by increasing or decreasing (i.e. modifying second exercise based on performance of first level exercise) Para [0104], [0039], [0040], [0044], [0100], [0114], [0115], [0119]-[0121], Fig. 5A-5B, 7, 9, 13A-13B, and Fig. 15), and message or recommendation received from fitness activity server, Para [0053]). 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal with the teaching of Flaherty by modifying Kaleal to recommending a user to improve the performance of next level of exercise. Person of the ordinary skill in the art would have make that modification for coaching a user based on progress of an exercise in real-time, (Flaherty, Para [0092]).
As per claim 16, rejection of clam 15 is incorporated, and further Wang discloses:
- wherein the recommended workout is selected from a plurality of recommended workouts (plurality of exercise recommendation, Para [0003], [0115], [0116]).
As per claim 19, rejection of claim 18 is incorporated, and further Kaleal discloses:
- wherein the one or more instructions, when executed by the processor, causes the user apparatus to log a revised performance with the revised workout (tracking the performance data (i.e. log performance data), Para [0054]).
As per claim 20, rejection of claim 15 is incorporated, and further Kaleal discloses:
- wherein the dynamic feedback comprises a motivational message (feedback includes motivation, phrase, instruction, etc., Para [0038], [0162]).
13.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal et al (US 2016/0086500 A1), in view of Flaherty (US 2016/0220867 A1), as applied to claim 15 above and further in view of Wang et al (Us 2018/0361203 A1).
As per claim 16, rejection of claim 15 is incorporated, 
Combined method of Kaleal and Flaherty does not explicitly disclose wherein the recommended workout is selected from a plurality of recommended workouts. However, in the same field of endeavor Wang in an analogous art disclose wherein the recommended workout is selected from a plurality of recommended workouts (plurality of exercise recommendation, Para [0003], [0115], [0116]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal as previously modified with Flaherty, with the teaching of Wang by modifying Kaleal for guiding a user based on the performance of a specific exercise and recommendation of that next exercise in real-time. Person of the ordinary skill in the art would have make that modification to provide increasingly effective recommendations to progress the user toward a user-defined fitness goal, (Wang Para [0019]).
Asper claim 17, rejection of claim 15 is incorporated:
Combined method of Kaleal and Flaherty does not explicitly disclose wherein the profile is matched for a user associated with the user apparatus. However, in the same field of endeavor Wang in an analogous art disclose wherein the profile is matched for a user associated with the user apparatus (matching user profile, Para [0024]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal as previously modified with Flaherty, with the teaching of Wang by modifying Kaleal for guiding a user based on the performance of a specific exercise and recommendation of that next exercise in real-time. Person of the ordinary skill in the art would have make that modification to provide increasingly effective recommendations to progress the user toward a user-defined fitness goal, (Wang Para [0019]).
	
Response to Arguments
14.	Applicant’s arguments filed on 08248/2022 with respect to claims 1-22 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims.
In response to the applicant’s argument in page 8, section II, applicants argued that, claim 14 was not rejected under 35 U.S.C. 101. Applicant has amended independent claim 8 to include all the limitations of originally filed claim 14 (which previously dependent from independent claim 8). In view of these amendments, it is respectfully submitted that the rejection of independent claim 8 under 35 U.S.C. § 101 is now moot and should be withdrawn.
Examiner disagree and respectfully response that claim 14 was dependent on claim 8. Claim 8 was rejected under 35 U.S.C. 101. Examiner citation 8-13 are rejected under 35 U.S. C. 101 was a typo. Examiner intention was to recite claim 8-14, not 8-13. Therefore, claim 14 also was rejected under 35 U.S.C. 101. However, amending claim 1, 8 and 15 with the limitation of claim 14 did not overcome the 101 rejection. See 101 rejection and examiner explanation above under 101 rejection. 
Therefore, examiner maintain the 35 U.S.C 101 rejection for claims 1-3, 6-8, 10-13 and 15-22, as claimed.
In response to applicant’s argument in Page 9, under section III, regarding double patenting rejection, applicant’s states that in view of this common ownership and the submission of the e-terminal disclaimer, it is respectfully submitted that the examiner's rejection of claims 1-20 under the judicially created doctrine of obviousness-type double patenting should be withdrawn. Examiner agree, and therefore examiner withdrawn the pending double patenting rejection from the claims. 
In response to applicant’s argument in page 10 under section IV, examiner argued that, neither Kaleal nor Wang disclose the limitations related to (A) generating dynamic feedback for the user "wherein the at least one heuristic for generating the dynamic feedback comprises a rule for modifving a second exercise of the workout based on an actual performance of a first exercise of the workout," and (B) determining an "expected performance level [for a user] based on a model profile taken from a subset of users identified as having a similar physiology and psychology as the user. Examiner disagree and respectfully response that, even though Wang broadly teaches modifying (i.e. increasing or decreasing) second level of exercise base on the progress (i.e. performance) for first exercise, in Para [0029], [0031], [0057], a progress path for the user 302 may identify a particular degree of improvement (e.g., an increase in level and/or category over a particular time period). For example, a progress path may indicate that the user 302 should be associated with a next sub-category within a week, month, year, or any suitable time period (i.e. second level of exercise based on the outcome or progress of first level exercise). However, to be specific, examiner did an updated search and found Flahert reference, which explicitly teaches wherein the at least one heuristic for generating the dynamic feedback comprises a rule for modifying a second exercise of the workout based on an actual performance of a first exercise of the workout, wherein the expected profile comprises an expected performance level for the first exercise of the workout, (generating heuristic feedback (i.e. message your stats have improved, Fig. 13B) based on the actual performance of first workout (i.e. current level of force 74) to reaching a goal or target by increasing or decreasing (i.e. modifying second exercise based on performance of first level exercise) Para [0104], [0039], [0040], [0044], [0100], [0114], [0115], [0119]-[0121], Fig. 5A-5B, 7, 9, 13A-13B, and Fig. 15). Applicant’s also argued in Page 12, that, Wang does not disclose determining an "expected performance level based on a model profile taken from a subset of users identified as having a similar physiology and similar psychology as the user. Examiner disagree and respectfully response that, Kleal teaches wherein said expected performance level is based on a model profile taken from a subset of users identified as having a similar physiology and similar psychology as the user (grouping user based on similar physiological and physical fitness, Para [0196], [0294] -[0295], [0218], [0220], [0222]).
Therefore, Kaleal, Wand and newly found reference Flherty alone or in combination teaches claims 1, 8 and 15 as claimed.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Note: Examiner open for discussion if applicant’s representative needs further clarification. 

			Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167